Order filed March 13, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-01145-CV
                                  ____________

                          KATRINA HUDSON, Appellant

                                        V.

               SENIOR LIVING PROPERTIES, LLC, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 71927

                                   ORDER

      Appellant’s brief was due March 5, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before April
11, 2014, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                      PER CURIAM